Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 30, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed October 30, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00795-CV
____________
 
IN RE WILLIS FLOYD WILEY, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
September 20, 2007, relator, Willis Floyd Wiley, filed a
petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Michael T. McSpadden, presiding
judge of the 209th District Court of Harris County to rule on his pretrial application
for writ of habeas corpus.
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.
 
PER CURIAM




 
Petition Denied and Memorandum
Opinion filed October 30, 2007.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.